Case 1:19-cv-00444-CFC-CJB Document 389 Filed 07/15/21 Page 1 of 2 PageID #: 13179




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

  BIODELIVERY SCIENCES INTERNATIONAL, )
  INC. and ARIUS TWO, INC.,            )
                                       )
                   Plaintiffs,         )
                                       )
            v.                         ) C.A. No. 19-444 (CFC) (CJB)
                                       )
  CHEMO RESEARCH, S.L., INSUD PHARMA   )
  S.L., INTELGENX CORP., and INTELGENX )
  TECHNOLOGIES CORP.,                  )
                                       )
                   Defendants.         )

                       [PROPOSED] ORDER AMENDING SCHEDULE

          WHEREAS, Plaintiffs filed a Renewed Motion to Stay in this action (D.I. 346);

          WHEREAS, the Court denied Plaintiffs’ Renewed Motion to Stay for the reasons stated in

  the Court’s Memorandum Order (D.I. 372), but found that an alteration of the schedule was

  appropriate (Id. at ¶ 5);

          WHEREAS, Plaintiffs filed objections (D.I. 383) to the decision denying their Renewed

  Motion to Stay, which are still pending;

          WHEREAS, the Court considered the parties’ competing proposals for amending the case

  schedule in this action;

          WHEREAS, “[t]he Court agrees with Plaintiffs’ proposed schedule, for the reasons

  Plaintiffs put forward” (July 12, 2021 Oral Order);

          WHEREAS, the Court directed the parties to submit a proposed Order conforming with

  Plaintiffs’ proposal (D.I. 374 at 1); and

          WHEREAS, set forth below is the amended case schedule to effectuate the Court’s Oral

  Order docketed July 12, 2021.
Case 1:19-cv-00444-CFC-CJB Document 389 Filed 07/15/21 Page 2 of 2 PageID #: 13180




         NOW, THEREFORE, IT IS HEREBY ORDERED that the schedule in this action is

  modified as follows:

                        Event                                   New Deadline
  Close of Fact Discovery                           October 4, 2021
  Opening Expert Reports                            November 1, 2021
  Rebuttal Expert Reports                           November 29, 2021
  Reply Expert Reports                              December 20, 2021
  Conference with Court on status of Chemo’s ANDA   January 21, 2022
  Close of Expert Discovery                         February 12, 2022
  Pre-trial Order                                   March 19, 2022
  Pre-trial Conference                              April 12, 2022 at 2:00 p.m.
  Trial (3 days)                                    April 25, 2022


                 SO ORDERED this ___ day of July, 2021.




                                                                 J.




                                             2
